United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3497
                                    ___________

Carl A. Terry,                            *
                                          *
             Appellant,                   *   Appeal from the United States
                                          *   District Court for the
      v.                                  *   Eastern District of Missouri.
                                          *     [UNPUBLISHED]
Dave Dormire,                             *

              Appellee.
                                    ___________

                              Submitted: February 9, 1999

                                   Filed: February 16, 1999

                                    ___________

Before WOLLMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

       Carl A. Terry appeals from the order dismissing as time-barred under the
provisions of 28 U.S.C. § 2244(d)(1) his petition for writ of habeas corpus filed under
28 U.S.C. § 2254.

       The order is reversed, and the case is remanded to the district court for
reinstatement of the petition and for further proceedings thereon. See Smith v.
Bowersox, 159 F.3d 345 (8th Cir. 1998).
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           2–